Title: From Thomas Jefferson to Lambert, 7 December 1787
From: Jefferson, Thomas
To: Lambert



Monsieur
à Paris ce 7me. Decembre 1787.

Depuis que j’eus l’honneur de parler à Votre Excellence au sujet des huiles de baleines, j’ai examiné le livre des impots Anglois, et je trouve effectivement que l’impot ancien sur ces huiles y etoit de £17.-6sh.-6d. sterling le tonneau; et je crois etre sur qu’on y a mis dernierement un impot additionel qui fait y monter le tout à environ 18. livres sterling le tonneau. L’huile de baleine ordinaire se vende à Londres de 19. à 21. livres sterling le tonneau. Cet impot donc est une veritable defence pour cette espece d’huile. Mais celle du baleine spermaceti y est payée de 50. à 60. Livres sterling le tonneau. Elle peut payer donc l’impot de 18. livres sterling, et  laisser au pêcheur de 32. à 42 £ sterling le tonneau. Et c’est seulement cette espece d’huile que les Americains portent en Angleterre actuellement, et qu’ils continueront d’y porter à cause du gros prix que les Anglois y mettent. La quantité en est peu. C’est de plus une huile sans odeur, et qu’on brule consequemment en Angleterre dans tous les corridors, les antichambres, les escaliers, meme des maisons les plus riches, aux spectacles, &c. C’est encore une huile dont la limpidité resiste au froid le plus fort de l’hyver; et que melée, meme en petite dose, avec de l’huile de baleine ordinaire, lui donne la meme qualité de résistance au froid. Ce sont les qualités qui assurent, chez les Anglois qui les connoissent, le gros prix à l’huile du baleine spermaceti. Mais l’huile du baleine ordinaire, n’ayant point ces superiorités, si les impots qu’on y mettra vont en en augmentant le prix au consommateur, il peut preferer d’acheter des huiles vegetales qui entrent en concurrence: si ces impots vont en diminuant au pêcheur le produit de son travail, il peut n’y trouver plus de quoi vivre. Il lui faudra donc de quitter ou sa pêche ou sa patrie. S’il quitte sa pêche, les rochers et les sables de Nantucket ne lui offrent d’autres ressources. S’il quitte sa patrie, comme le seul parti qui lui reste, sera ce pour un pays voisin, où il retrouvera sa langue, sa religion, ses loix, ses habitudes, et peutetre ses parens, et d’où on lui tend les bras avec des grosses primes pour l’y inviter? Ou sera ce pour s’etablir où, en echange de toutes ces avantages, il aura pour toute consolation d’etre chez une nation estimable, amicale, et bienfaictrice? Je suis sur, Monsieur, que le gros de mes concitoyens prefereroit le dernier parti. Mais ce leur supposeroit toujours une certaine aisance que je crains qu’on ne trouve pas chez les Nantuckois. Si des motifs si purs et si moraux pourroient agir sur ces pauvres gens avec autant de force que les considerations seduisantes qui les invitent à la Nouvelle Ecosse, la France pourroit les partager egalement avec l’Angleterre. Ce ne changeroit pas le niveau des forces des deux nations. Mais en les laissant chez eux, en opposant, à leur egard, au regime rebutant d’Angleterre, une reception amicale, une marché sure pour le produit de leurs travaux et de leurs dangers, je dirois avec une certitude que je ne craindrois pas de voir dementie par l’evenement, que dans le cas d’une guerre, ils deviendroient presque tous des corsaires sur les ennemis de la France, et des corsaires redoutables par leur position, leur pauvreté leur adresse, leur hardiesse, et leur haine.
Mais c’est à vos lumieres, Monsieur, c’est à la sagesse de sa Majesté et de ses ministres de peser ces considerations, et de decider  de leur valeur. Si la reste d’impot que M. de Calonne avoit proposé de garder ne peut empecher les huiles de baleines de venir s’echanger contre les productions nationales, s’il n’y a point de risque de faire la double perte de transferer ce corps hardi de matelots de notre coté à celle d’une nation qui nous en veut à tous les deux, on peut faire l’essai de cet impot. Cet essai nous mettra à meme de savoir surement si, sans diminution ulterieure d’impot, les huiles de baleine ordinaires peuvent supporter la concurrence des autres huiles. Dans ce cas, ce sera autant de gagné pour les revenues de sa Majesté, et je ne me permets pas de regarder ce qui est gagné pour lui comme perdu pour nous. Si je ne craignois pas de devenir importun, j’oserois demander une decision aussitot qu’elle pourroit etre convenablement faite; àfin que je pourrois la faire passer à nos corps legislatifs, qui doivent etre, ou actuellement, ou bientot, en seance, et qui ne le sont qu’un fois l’année. Je vous prie, Monsieur, d’agreer l’hommage de mes respects, et les sentiments sinceres avec lesquelles j’ai l’honneur d’etre, de Votre Excellence, le serviteur très humble et très obeissant,

Th: Jefferson

